       Case 9:17-cv-00119-DLC Document 297 Filed 02/05/21 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION


 CROW INDIAN TRIBE; et al.,
                                                       CV 17–89–M–DLC
                  Plaintiffs,
                                                  (Consolidated with Case Nos.
     vs.                                             CV 17–117–M–DLC,
                                                     CV 17–118–M–DLC,
 UNITED STATES OF AMERICA; et al.,                   CV 17–119–M–DLC,
                                                      CV 17–123–M–DLC
                  Federal Defendants.               and CV 18–16–M–DLC)
     and
                                                            ORDER
 STATE OF WYOMING; et al.,

                  Defendant-Intervenors.


      Before the Court is Federal Defendants’ Motion to File a Consolidated

Opposition to Plaintiffs’ Motions for Attorneys’ Fees and Costs. (Doc. 347.)

Federal Defendants request leave to file a single 13,000-word brief in response to

the two active pending motions for attorneys’ fees in this case. (Docs. 341; 343.)

Ordinarily, a response would be limited to 6,500 words. Plaintiffs oppose the

motion to the extent Defendants seek permission to file a 13,000-word brief but

indicated their agreement to a 9,750-word brief. (Doc. 349 at 3.)

      Federal Defendants cite “efficiency and economy” as the reasons motivating

their request to file a single combined response. The Court agrees with Federal


                                         1
       Case 9:17-cv-00119-DLC Document 297 Filed 02/05/21 Page 2 of 2



Defendants that there is likely to be considerable overlap in their response to both

motions that makes a single brief a more efficient vehicle for communicating their

position to the Court. And, because there is likely to be overlapping terrain, the

Court agrees with Plaintiffs that there is simply no need for a 13,000-word brief.

A 9,750-word brief allows Federal Defendants abundant room to make their points.

Brevity is always appreciated.

      IT IS ORDERED that the Motion (Doc. 347) is GRANTED in part and

DENIED in part. Federal Defendants are granted leave to file a single combined

response to Docs. 341 and 343 but are limited to 9,750 words.

      DATED this 5th day of February, 2021.




                                          2
